t c summary opinion united_states tax_court gregor macinnis petitioner v commissioner of internal revenue respondent docket no 10938-15s l filed date gregor macinnis pro_se lesley a hale for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the controversy before the court arises from respondent’s determination to proceed with collection with respect to petitioner’s tax_liability respondent on date filed a motion for summary_judgment motion and on date petitioner filed a response the issue for our consideration is whether respondent’s settlement officer abused her discretion by determining that respondent should proceed with collection background petitioner failed to file a federal_income_tax return and respondent prepared a substitute for a return and issued a statutory_notice_of_deficiency to petitioner during the collection_due_process proceeding petitioner filed a return on the basis of petitioner’s return respondent substantially reduced the income_tax_liability and the additions to tax respondent on date sent petitioner a letter notice_of_intent_to_levy and notice of your right to a hearing with respect to his tax_liability in a timely response petitioner submitted a form request for a continued court rules_of_practice and procedure collection_due_process or equivalent_hearing in his request petitioner stated i do not owe this--i claim the one-time exemption from capital_gain from real_estate sale my disabilities prevented my abilities to get forms and the irs did not aid me in a date letter settlement officer nathalie g raygosa settlement officer scheduled a telephone conference with petitioner for date and requested that he submit a signed tax_return and a completed form 433-a collection information statement for wage earners and self- employed individuals file his federal_income_tax returns for the years through and submit various other financial and personal information the settlement officer also inquired as to why petitioner had not filed federal income returns for the taxable years through during the telephone conference petitioner continued to contend that he owed nothing for and the settlement officer discussed monthly installment payments subsequently on date petitioner submitted a federal_income_tax return but did not submit any of the information needed for the settlement officer to consider a collection alternative on the basis of the return filed respondent reduced petitioner’s tax_liability by dollar_figure and reduced the additions to tax for failure to pay estimated_tax late filing late payment and interest for late payment by dollar_figure dollar_figure dollar_figure and dollar_figure respectively after these adjustments petitioner’s balance due for his income_tax_liability was dollar_figure and the settlement officer notified him of the new balance due on date the settlement officer also told him that she could not consider a collection alternative because he had yet to file hi sec_2013 return on date the settlement officer sustained the proposed collection action because she had verified that all legal and procedural requirements were met she noted that petitioner had submitted a return his contest of the tax_liability was successful and therefore his tax_liability was reduced accordingly the settlement officer determined that collection alternatives could not be considered for lack of information from petitioner the settlement officer concluded that the collection action to be taken balanced the need for efficient collection with any legitimate concerns of petitioner and was no more intrusive than necessary discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner in his response to the motion contended that respondent had an affirmative duty to see that justice is done in that the settlement officer abused her discretion by misreading a nd failing to understand the tax law and the requirements of the state of california petitioner pointed out that he is a disabled 73-year-old who is unable to cope he further indicated that his disability made it difficult for him to respond to the settlement officer’s requests and would not permit him to engage in a trial of the issues in this case petitioner also indicated that he has no written evidence that would assist the court in considering the issues before it the motion was set for hearing on date at the san francisco trial session on the basis of petitioner’s response to the motion the court allowed the parties several months to enable petitioner to seek assistance with this matter and also to allow the parties time to further address the outstanding issues such as an installment_plan in a date status report respondent advised the court that petitioner had indicated on date that he was not able to obtain assistance on this matter in his date status report petitioner confirmed what respondent had stated and added that he was not able to obtain assistance with his case because his income or assets were above the amount under which he could qualify for assistance under these circumstances petitioner intimated that it would be fruitless to again approach respondent with a settlement offer of about one-half of the remaining tax_liability of dollar_figure accordingly this matter is ripe for summary_judgment as there is no genuine dispute of material fact and petitioner does not have any evidence to offer that would contradict respondent’s explanation of the circumstances before the court in his petition to this court petitioner indicated that he was contesting the underlying tax_liability for if his underlying tax_liability were properly in issue the court would review the liability de novo see 338_f3d_463 5th cir however sec_6330 precludes petitioner from challenging the underlying liability because of the issuance and receipt of a statutory_notice_of_deficiency facts that petitioner does not deny finally we consider petitioner’s contentions that respondent did not comply with procedures during the administrative collection process where the underlying liability is not at issue the court reviews the determination to decide whether there was an abuse_of_discretion 414_f3d_144 1st cir 130_tc_44 114_tc_176 the determination of respondent’s settlement officer had to take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by petitioner and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the record reflects that the settlement officer properly based her determination on the factors specified by sec_6330 we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and accordingly the collection action is sustained to reflect the foregoing an appropriate order and decision will be entered
